DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1/20/2021. 
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

An authorization for this amendment was given by Attorney Joel Bradley on 2/10/2021. 

The amendment is the following:

Regarding Claim 1, An optical communication module link extender comprising: 
a dense wave division multiplexer (DWDM) configured to receive one or more downstream optical data signals from a network, combine the one or more downstream optical data signals into a combined optical data signal, and output the combined optical data signal; 
a first WDM communicatively coupled to the DWDM and a booster optical amplifier, the booster optical amplifier being configured to amplify the combined optical data signal and output a first amplified optical data signal; 
a second WDM that is communicatively coupled to the booster optical amplifier, the second WDM configured to receive the first amplified optical data signal and output a second optical data signal; 

an optical switch communicatively coupled to the third WDM, the optical switch configured to receive the egress optical data signal and output the egress optical data signal on a primary fiber; [[and]] 
an optical preamplifier configured to receive an upstream optical data signal, amplify the upstream optical data signal, and output the amplified upstream optical data signal to the first WDM, wherein the first WDM is further configured to receive the amplified upstream optical data signal, and output the amplified upstream optical data signal to the DWDM; and 
an expansion module communicatively coupled to the DWDM and the first WDM, wherein the expansion module comprises a second DWDM similar to the DWDM and an interleaver for interleaving the combined optical data signal and the amplified upstream optical data signal.

Regarding Claim 11, A method for multiplexing one or more optical data signals, the method comprising:  

combining, by the DWDM, the one or more optical data signals into a combined optical data signal; 
outputting, by the DWDM, the combined one or more optical data signals to a first wave division multiplexer (WDM); 
outputting, by the first WDM, the combined optical data signal to a booster optical amplifier; 
amplifying, by the booster optical amplifier, the combined optical data signal and outputting a first amplified optical data signal;
 receiving, by a second WDM, the first amplified optical data signal; outputting, by the second WDM, a second optical data signal based on the first amplified optical data signal; 
combining, by a third WDM, the second optical data signal and one or more third signals, and outputting an egress optical data signal to an optical switch, wherein the second optical data signal comprises a non-return-to- zero (NRZ) optical data signal, a coherent optical data signal, a quasi-coherent optical data signal, a duo-binary optical data signal, or a pulse amplitude modulated (PAM) optical data signal, and wherein the one or more third signals comprises a gigabit passive optical network (GPON) optical data signal, or an ethernet passive optical network (EPON) optical data signal;
outputting, by the optical switch, the egress optical data signal on a primary fiber; 

receiving, by the first WDM, the amplified upstream optical data signal; [[and]]
outputting, by the first WDM, the amplified upstream optical data signal to the DWDM; and 
an expansion module communicatively coupling to the DWDM and the first WDM, wherein the expansion module comprises a second DWDM similar to the DWDM and an interleaver for interleaving the combined optical data signal and the amplified upstream optical data signal.

Allowable Subject Matter
Claims 1-5, 7, 11, 14 and 18-21 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Grobe (US Pub 20100189442)  Fig 1 teaches  an OLT with a channel WDM 11 that receives one or more optical data signals from a network, combines the one or more optical data signals, and outputs the combined one or more optical data signals, where an amplifier 13 communicatively couples to the channel WDM 11, where an optical 

Shukunami et al (US Pub 20160192043) Fig 1, Fig 3 teaches an amplifier 13 having a first WDM 64-1 that communicatively couples to a channel WDM 12 (i.e. as shown in Fig 1), where the first WDM 64-1 receives a combined one or more optical data signals from the channel WDM 12 (i.e. as shown in Fig 1) and outputs a first combined one or more optical data,  where an EDF 60-1 (booster optical amplifier) is communicatively coupled to the first WDM 64-1, where the EDF 60-1 amplifies the combined one or more optical data signals and outputs a first amplified optical data signal, where a second WDM 64-2 is communicatively coupled to the EDF 60-1, where the second WDM 64-2 receives first amplified optical data signal and outputs the amplified first optical data signal, where a VOA 67 is communicatively coupled to the second WDM 64-2, where the VOA 67 receives the amplified first optical data signal, adjusts a power (loss) of the amplified first optical data signal to a first level, and outputs a second optical data signal, where a third WDM 64-3 is communicatively coupled to the VOA 67, where the third WDM 64-3 combines the second optical data signal and one or more third signals and outputs an egress optical data signal.

Way (US Pub 20160087747) Fig 1 teaches a channel WDM 104 being a dense WDM (DWDM).



Chung et al (US Pub 20060104638) Fig 1b teaches an optical switch (1x2 OS) communicatively coupled to a CO, where the optical switch (1x2 OS) receives an egress optical signal and outputs the egress optical data signal on a primary fiber (working fiber).

Ghuman “DWDM Access for Remote PHY Networks Integrated Optical Communications Module (OCML)” Fig 7 teaches an OCML with a dense wavelength division multiplexer DWDM, a bidirectional amplifier (Booster, Pre-amplifier), a combiner (i.e. for GPON) and a switch (switching monitoring).

Harj et al, Coherent Access Applications for MSOs, Fig 5 teaches an OCML with a dense wavelength division multiplexer DWDM, a dispersion compensator DCM, a bidirectional amplifier (DS, US), an attenuator VOA, a combiner WDM and a switch SW.

Bindhaiq et al, Recent development on time and wavelength-division multiplexed passive optical network, Fig 6 teaches a wavelength plan where upstream and 

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical communication module link extender comprising: 
a dense wave division multiplexer (DWDM) configured to receive one or more downstream optical data signals from a network, combine the one or more downstream optical data signals into a combined optical data signal, and output the combined optical data signal; 
a first WDM communicatively coupled to the DWDM and a booster optical amplifier, the booster optical amplifier being configured to amplify the combined optical data signal and output a first amplified optical data signal; 
a second WDM that is communicatively coupled to the booster optical amplifier, the second WDM configured to receive the first amplified optical data signal and output a second optical data signal; 
a third WDM configured to combine the second optical data signal and one or more third signals and output an egress optical data signal, wherein the second optical data signal comprises a non- return-to-zero (NRZ) optical data signal, a coherent optical data signal, a quasi-coherent optical data signal, a duo-binary optical data signal, or a pulse amplitude modulated (PAM) optical data signal, and wherein the one or more third signals comprises a gigabit passive optical network (GPON) optical data signal, or an ethernet passive optical network (EPON) optical data signal; 
an optical switch communicatively coupled to the third WDM, the optical switch configured to receive the egress optical data signal and output the egress optical data signal on a primary fiber; 
an optical preamplifier configured to receive an upstream optical data signal, amplify the upstream optical data signal, and output the amplified upstream optical data signal to the first WDM, wherein the first WDM is further configured to receive the amplified upstream optical data signal, and output the amplified upstream optical data signal to the DWDM; and 
an expansion module communicatively coupled to the DWDM and the first WDM, wherein the expansion module comprises a second DWDM similar to the DWDM and an interleaver for interleaving the combined optical data signal and the amplified upstream optical data signal.

Regarding Claim 11, A method for multiplexing one or more optical data signals, the method comprising:  
receiving, by a dense wave division multiplexer (DWDM), one or more downstream optical data signals; 
combining, by the DWDM, the one or more optical data signals into a combined optical data signal; 
outputting, by the DWDM, the combined one or more optical data signals to a first wave division multiplexer (WDM); 

amplifying, by the booster optical amplifier, the combined optical data signal and outputting a first amplified optical data signal;
 receiving, by a second WDM, the first amplified optical data signal; outputting, by the second WDM, a second optical data signal based on the first amplified optical data signal; 
combining, by a third WDM, the second optical data signal and one or more third signals, and outputting an egress optical data signal to an optical switch, wherein the second optical data signal comprises a non-return-to- zero (NRZ) optical data signal, a coherent optical data signal, a quasi-coherent optical data signal, a duo-binary optical data signal, or a pulse amplitude modulated (PAM) optical data signal, and wherein the one or more third signals comprises a gigabit passive optical network (GPON) optical data signal, or an ethernet passive optical network (EPON) optical data signal;
outputting, by the optical switch, the egress optical data signal on a primary fiber; 
receiving, by an optical preamplifier, an upstream optical data signal, amplifying, by the optical preamplifier, the upstream optical data signal, outputting, by the optical preamplifier, the amplified upstream optical data signal to the first WDM; 
receiving, by the first WDM, the amplified upstream optical data signal; 
outputting, by the first WDM, the amplified upstream optical data signal to the DWDM; and 
an expansion module communicatively coupling to the DWDM and the first WDM, wherein the expansion module comprises a second DWDM similar to the DWDM and an interleaver for interleaving the combined optical data signal and the amplified upstream optical data signal.
 
Although optical communication module link extenders are well known in the art, there is no teaching, suggestion or motivation to generate the optical communication module link extender which comprises of a third WDM configured to combine the second optical data signal and one or more third signals and output an egress optical data signal, the second optical data signal comprises a non- return-to-zero (NRZ) optical data signal, a coherent optical data signal, a quasi-coherent optical data signal, a duo-binary optical data signal, or a pulse amplitude modulated (PAM) optical data signal, and the one or more third signals comprises a gigabit passive optical network (GPON) optical data signal, or an ethernet passive optical network (EPON) optical data signal; an optical switch communicatively coupled to the third WDM, the optical switch configured to receive the egress optical data signal and output the egress optical data signal on a primary fiber; and an optical preamplifier configured to receive an upstream optical data signal, amplify the upstream optical data signal, and output the amplified upstream optical data signal to the first WDM, the first WDM is further configured to receive the amplified upstream optical data signal, and output the amplified upstream optical data signal to the DWDM, and an expansion module communicatively coupled to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636